Exhibit 10.2
LONG TERM REVOLVING NOTE

         
Note Date: April 8, 2009
  $ 10,000,000.00  
Maturity Date: April 8, 2014
       

FOR VALUE RECEIVED, CARDINAL ETHANOL, LLC, an Indiana limited liability company
(“BORROWER”), promises to pay to the order of FIRST NATIONAL BANK OF OMAHA
(“BANK”), at its prMcipal office or such other address as BANK or holder may
designate from time to time, the principal sum of Ten Million and 00/100 Dollars
($10,000,000.00) or the amount shown on BANK’s records to be outstanding, plus
interest (calculated on the basis of actual days elapsed in a 360-day year)
accruing each day on the unpaid principal balance at the annual interest rates
defined below. Absent manifest enor, BANK’s records shall be conclusive evidence
of the principal and accrued interest owing hereunder.
This LONG TERM REVOLVING NOTE is executed pursuant to a Construction Loan
Agreement between BORROWER and BANK dated as of December 19th, 2006, (the
Construction Loan Agreement, together with all amendments, modifications and
supplements thereto and all restatements and replacements thereof is called the
“AGREEMENT”). All capitalized terms not otherwise defined in this note shall
have the meanings provided in the AGREEMENT.
INTEREST ACCRUAL. Interest on the principal amount outstanding shall accrue
until maturity based on the greater of (i) the one month LIBOR RATE plus 300
basis points or (ii) five percent (5%) as adjusted as provided for in the
AGREEMENT, and at a rate equal to the one month LIBOR RATE plus 900 basis points
from time to time after maturity, whether by acceleration or otherwise. Interest
shall be calculated on the basis of a 360-day year, counting the actual number
of days elapsed.
REVOLVING FEATURE. Subject to the MAXIMUM AVAILABILITY, BORROWER may reborrow,
on a revolving basis, that principal amount repaid on this LONG TERM REVOLVING
NOTE. Pursuant to this revolving loan feature BANK will lend BORROWER, from time
to time until maturity of this LONG TERM REVOLVING NOTE such sums as BORROWER
may request by reasonable same day notice to BANK, received by BANK not later
than 11:00 A.M. on Friday, or the next BANKING DAY thereafter, each week but
which shall not exceed in the aggregate principal amount at any one time
outstanding, the MAXIMUM AVAILABILITY then applicable to this LONG TERM
REVOLVING NOTE. BORROWER may borrow, repay and reborrow hereunder, from the date
of this LONG TERM REVOLVING NOTE until the maturity of this LONG TERM REVOLVING
NOTE, said amount or any lesser sum.
INCENTIVE PRICING. The interest rate applicable to this LONG TERM REVOLVING NOTE
is subject to reduction after a date six months subsequent to CONSTRUCTION
COMPLETION DATE, as provided for in Section 2.15 of the AGREEMENT.
REPAYMENT TERMS. Interest and principal shall be due and payable at the times,
in the amounts and applied in the manner provided for in Section 2.5 of the
AGREEMENT. Any remaining principal balance, plus any accrued but unpaid
interest, shall be fully due and payable on the Maturity Date, if not sooner
paid. On each REDUCTION DATE and EXCESS CASH FLOW REDUCTION DATE, BORROWER shall
pay and apply to the then outstanding principal balance of this LONG TERM
REVOLVING NOTE the amount necessary to reduce the outstanding principal balance
of this LONG TERM REVOLVING NOTE so that it is within the MAXIMUM AVAILABILITY
applicable on each such REDUCTION DATE and/or EXCESS CASH FLOW REDUCTION DATE.

 

 



--------------------------------------------------------------------------------



 



PREPAYMENT. BORROWER may prepay this LONG TERM REVOLVING NOTE in full or in part
at any time; provided, however, that any prepayment fees provided for in the
AGREEMENT shall be due at the time of any such prepayment. No payment applied to
this LONG TERM REVOLVING NOTE to bring the outstanding principal balance within
the MAXIMUM AVAILABILITY shall be the cause of a payment to BANK for interest
rate breakage fees or otherwise result in any prepayment fee.
ADDITIONAL TERMS AND CONDITIONS. This LONG TERM REVOLVING NOTE is executed
pursuant to the AGREEMENT. The AGREEMENT, and any amendments or substitutions
thereof or thereto, contains additional terms and conditions, including default
and acceleration provisions, which are incorporated into this LONG TERM
REVOLVING NOTE by reference.
The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of BANK
upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT or
any other LOAN DOCUMENT. If the maturity date of this LONG TERM REVOLVING NOTE
is accelerated as a consequence of an EVENT OF DEFAULT, then BANK shall have all
the rights and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity. The rights, powers, privileges,
options and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS
or otherwise available at law or in equity shall be cumulative and concurrent,
and may be pursued singly, successively or together at the sole discretion of
BANK, and may be exercised as often as occasion therefor shall occur. No delay
or discontinuance in the exercise of any right, power, privilege, option or
remedy shall be deemed a waiver of such right, power, privilege, option or
remedy, nor shall the exercise of any right, power, privilege, option or remedy
be deemed an election of remedies or a waiver of any other right, power,
privilege, option or remedy. Without limiting the generality of the foregoing,
BANK’s waiver of an EVENT OF DEFAULT shall not constitute a waiver of
acceleration in connection with any future EVENT OF DEFAULT. BANK may rescind
any acceleration of this LONG TERM REVOLVING NOTE without in any way waiving or
affecting any acceleration of this LONG TERM REVOLVING NOTE in the future as a
consequence of an EVENT OF DEFAULT. BANK’s acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this LONG TERM REVOLVING NOTE made by BANK.

 

 



--------------------------------------------------------------------------------



 



Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys’ fees and costs
incurred or paid by BANK in collecting and/or enforcing this LONG TERM REVOLVING
NOTE. Furthermore, BANK reserves the right to offset without notice all funds
held by BANK against debts owing to BANK by BORROWER.
WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this LONG TERM REVOLVING NOTE, to the extent
allowed by law, hereby waives presentment, demand for payment, notice of
dishonor, protest, and any notice relating to the acceleration of the maturity
of this LONG TERM REVOLVING NOTE.
[SIGNATURE PAGE FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



Executed as of the Note Date first above written.

                  CARDINAL ETHANOL, LLC, an
Indiana limited liability company    
 
           
 
  By   /s/ Troy Prescott    
 
           
 
      Its Chairman    

             
STATE OF Indiana
    )      
 
    )     ss.
COUNTY OF Grant
    )      

Before me, a Notary Public in and for said County and State, personally appeared
Troy Prescott, known to me to be the Chairman of Cardinal Ethanol, LLC, an
Indiana limited liability company, and acknowledged the execution of the
foregoing for and on behalf of such limited liability company.

         
 
  /s/ Techia K. Brewer    
 
       
 
  Notary Public — Signature    
 
       
 
  Techia K. Brewer    
 
       
 
  Notary Public — Printed Name    
 
       
 
  Date: 4-8-2009    

My commission expires:
12-27-2009
My County of Residence: Grant County, Indiana

 

 